White, Presiding Judge.
A careful consideration of every phase of the evidence elicited at the trial fails to satisfy us that the accomplice or particejps criminis who turned State’s evidence has been corroborated in any material matter which goes to connect appellant with the taking of the animal for the theft of which he has been convicted.
Appellant may be guilty, as is testified by the witness, but the law requires more than such testimony to warrant a conviction, and without it is corroborated in some material matter we cannot sanction a conviction dependent alone upon it.
The judgment is reversed and the cause remanded because of insufficiency of the evidence.
Reversed and remanded.